NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAY CHRIS OLSON,                                No. 21-35587

                Plaintiff-Appellant,            D.C. No. 1:21-cv-00066-BLW

 v.
                                                MEMORANDUM*
IDAHO DEPARTMENT OF
CORRECTION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Idaho state prisoner Jay Chris Olson appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference

and excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal for failure to state a claim under 28 U.S.C. § 1915A. Resnick v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We reverse and remand.

      The district court dismissed Olson’s action because Olson did not name any

individual defendant in the caption of the amended complaint. However, Olson

identified individual defendants in the body of the amended complaint. See Rice v.

Hamilton Air Force Base Commissary, 720 F.2d 1082, 1085 (9th Cir. 1983)

(“[T]he question of whether a defendant is properly in a case is not resolved by

merely reading the caption of a complaint. Rather, a party may be properly in a

case if the allegations in the body of the complaint make it plain that the party is

intended as a defendant.”). Moreover, after dismissal, Olson attempted to file an

amended caption curing the deficiencies, and on appeal, Olson again clarifies that

the defendants are Sgt. David Gould, Sgt. Hammer, C.O. Wishman, C.O.

Comacho, C.O. Marmenti, C.O. Varela, C.O. Fugi, Nurse Julie, Nurse Steve,

Tonya McMillian, Celia Worley, and Summer Eldridge. In his amended

complaint, Olson alleged that these defendants improperly treated his medical

condition, refused his request for a wheelchair, pepper sprayed him twice in the

face while he posed no threat, denied him decontamination procedures, used

excessive force to remove him from a cell, injuring him severely, and refused to

treat his persistent pain. Liberally construed, these allegations “are sufficient to

warrant ordering [defendants] to file an answer.” Wilhelm v. Rotman, 680 F.3d

1113, 1116 (9th Cir. 2012); see also Hudson v. McMillian, 503 U.S. 1, 5-7 (1992)


                                           2                                    21-35587
(setting forth elements of an excessive force claim in the prison context); Toguchi

v. Chung, 391 F.3d 1051, 1056-60 (9th Cir. 2004) (setting forth elements of a

medical deliberate indifference claim). We therefore reverse the judgment and

remand for further proceedings. On remand, the district court should consider

consolidating this action and District Court Case No. 1:20-cv-00396-BLW.

      All pending motions and requests are denied.

      REVERSED and REMANDED.




                                         3                                   21-35587